DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 10/12/2021 in which claims 34, 39 and 40 were amended, claims 1-20 and 38 were cancelled has been entered of record. Currently, claims 21-37, 39 and 40 are pending in light of the amendment.
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 21-37, 39 and 40 are allowable.
The prior art is silent with respect to:
Claim 21. Cause the first access line and the second access line of the memory array to be equalized to a potential that is in between potentials corresponding to a logic high state and potentials corresponding to a logic low state subsequent to performance of the memory operation, in combination with other limitations. 
Claim 28. The controller to cause: performance of a memory operation; and a selected one of the conductive lines and a non-selected one of the conductive lines to have a substantially equal voltage after performance of the memory operation, wherein the substantially equal voltage comprises a voltage that is between voltages corresponding to a logic high state and voltages corresponding to a logic low state for the selected one of the conductive lines and the non-selected one of the conductive lines, in combination with other limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827